Citation Nr: 1715112	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board most recently remanded the issue on appeal in February 2015.  The directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO in Fargo, North Dakota.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The June 2013 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

Bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.





CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2011, prior to the initial unfavorable adjudication in June 2011.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service and VA treatment records, as well as his private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with VA audiological examinations in April 2011 and April 2015.  The examinations were adequate because the examiners were state licensed audiologists and a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test were provided.  38 C.F.R. § 4.85 ; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a bilateral hearing loss disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The file was left open for 60 days to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be established for a disability on the basis of a presumption that an organic diseases of the nervous system, manifest within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309(a).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303 (b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's April 2011 and April 2015 VA audiological examinations confirm the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  In statements and testimony the Veteran contends that his current bilateral hearing loss disability is due to his acoustic trauma during service as a trombone player in the Air Force band.  The Veteran's spouse corroborated this contention at the Veteran's June 2013 hearing.

Following separation, the Veteran worked as a music teacher for 17 years.  He also reported noise exposure from tractors while working as a farmer.

The Veteran underwent audiometric examinations upon enlistment and separation from service, as well as a periodic evaluation hearing test in January 1972.

The Veteran's July 1968 service enlistment audiological evaluation contains the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
n/a
LEFT
0
0
0
n/a
5

In the authorized audiological evaluation in January 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
25

Less than six months later, the Veteran's June 1972 separation examination reported the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The remainder of his service treatment records do not show any complaints, treatment, or diagnosis of hearing loss.  The Veteran denied any ear trouble or hearing loss upon separation.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 is the Veteran's April 2011 audiological examination.  At this time the Veteran stated he was not sure when he first noticed his hearing loss.  The examiner noted the Veteran's military occupation and noise exposure, but determined that it was less than likely that the Veteran's hearing loss was the result of the noise exposure during service.  

In an April 2015 VA audiological examination, the examiner provided a thorough and well reasoned explanation regarding the minor shifts in the Veteran's thresholds tested on the July 1968 induction examination, January 1972 periodic examination, and the June 1972 separation examination.  In regards to the temporary threshold shift (TTS) observed at 4000Hz in the January 1972 examination, the examiner stated that, "this shift is considered a TTS due to its temporary nature, if this shift was a standard threshold shift the change of greater than 10dB would be consistent and measurable on future hearing evaluations."  Six months later, the Veteran's June 1972 separation exam demonstrated that the Veteran's hearing threshold recovered to 5dB at 4000Hz.  The examiner went on to explain that the minor upward shift in thresholds between the Veteran's July 1968 entrance examination and the Veteran's June 1972 separation examination were consistent with hearing within normal limits and normal test/retest reliability.

The April 2015 examiner also determined that the Veteran's bilateral hearing loss was less than likely due to noise exposure in service, stating that the Veteran's 40 years of post military occupational and recreational noise exposure were more consistent with the Veteran's current hearing loss. 

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the April 2015 VA examination of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The rationale included the Veteran's normal hearing acuity on separation from service, the multiple decades until demonstrable hearing loss was documented, and the Veteran's intervening work history without the use of hearing protection.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303 (b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As noted above, the medical evidence does not show hearing loss until several decades after the Veteran's separation from service.  He had normal hearing acuity on separation from service and there is no demonstrable hearing loss disability until April 2011, nearly 40 years after separation from service.  Moreover, in a March 2006 medical examination for commercial driver fitness determination, the Veteran reported that he did not currently experience hearing loss.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran is competent to report onset and continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's noise exposure, the Board does not find that lay reports of an onset and continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.  Stated differently, the contemporaneous service records are far more credible than the remote assertion of onset.

As to the Veteran's general contention that his hearing loss disability was incurred in or was otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the April 2015 opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his military service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the April 2015 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  Due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the April 2015 VA examiner's opinion greater weight.  The lay assertions of in service onset are not credible.  The Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


